DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-9, 11, 14, 17, 22, 24, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuyama (JP05-315635 A, Machine Translation) in view of Koike (US 2009/0256166 A1) in view of Sakano (US 2005/0224821 A1).
Regarding claims 1, 7, 14, 22 and 24, Okuyama discloses a solar cell (10, see Fig. 5) comprising at least one layer of amorphous silicon (a-Si) and a polymer film (3 and 6) comprising at least one inorganic fluorescent compound ( see particles 4 in light storing layer 3, sulfide and section [72] [111] and [123])  and at least one organic fluorescent compound (see particles 7, organic dyes in phosphor layer 6 and section [72][138], please see dye list for claim 7 and 22) wherein the concentration of the inorganic fluorescent compound in the polymer film varies from a high concentration on an upper incident light (top surface of 3) absorbing side of the polymer film to a low concentration (has a concentration of zero in layer 6) on an opposite lower semiconductor facing side (interface of 10 and 6) of the polymer film (3 and 6), whereas the concentration of the organic fluorescent compound (particles 7 in phosphor layer 6) in the polymer film varies from a low concentration on the upper incident light absorbing 
	However, Okuyama does not disclose that the film is a single layered film or that the inorganic and organic particles within the film is mixed.
	Okuyama discloses that films with mixed compositions can be used instead of multiple layered films (see Fig. 1 versus Fig. 3). 
	Sakano discloses that a light conversion films can be formed in a single mixed film (see Fig. 1) and that these films can be applied to either light receiving or light emitting elements ([0250]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light conversion film of Okuyama by having it be a single layer film with a mixed composition of particles as disclosed by Sakano because light conversion films can be applied to either light emitting or light receiving films and Okuyama discloses that films of mixed composition can be used.
	Koike discloses that a film can be formed with differing types of light conversion particles (16b and 16c) in a single mixed film and also discloses that the differing types of light conversion particles can be distributed throughout the film in a graded fashion (see Fig. 27 [00359]) and that having films with differing compositions can increase the amount of light converted (see [0393][0394] and Fig. 34).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have the distribution of the inorganic and organic particles be graded as 
Regarding claims 2, 5 and 17, Okuyama discloses all of the claim limitations as set forth above.
In addition, Okuyama discloses that the inorganic compound absorbs radiation with a maximum absorption peak wavelength in the range from 250 to 400 nm and emits radiation with a maximum emitting peak wavelength in the range from 500 to 1000 nm (see Table 4, ZnS:Cu).
Regarding claim 3, Okuyama discloses all of the claim limitations as set forth above.
In addition, Okuyama discloses wherein the organic fluorescent compound absorbs radiation with a maximum absorption peak wavelength in the range from 300 to 500 nm and emits radiation with a maximum emitting peak wavelength in the range from 500 to 1000 nm. (see Table 4, 52G or 63 R).
Regarding claim 9, Okuyama discloses all of the claim limitations as set for above.
In addition, Okuyama discloses that a variety of transparent resins (See section 138 discloses that the polymer is transparent and section 123) and that are one of a photosetting resin, and/or a thermosetting resin, and/or a thermoplastic resin.
Regarding claim 11, Okuyama discloses a solar cell (10, see Fig. 5) comprising at least one layer of amorphous silicon (a-Si) and a polymer film (3 and 6) comprising at 
	However, Okuyama does not disclose that the film is a single layered film or that the inorganic and organic particles within the film is mixed.
	Okuyama discloses that films with mixed compositions can be used instead of multiple layered films (see Fig. 1 versus Fig. 3). 
	Sakano discloses that a light conversion films can be formed in a single mixed film (see Fig. 1) and that this films can be applied to either light receiving or light emitting elements ([0250]).

	Koike discloses that a film can be formed with differing types of light conversion particles (16b and 16c) in a single mixed film and also discloses that the differing types of light conversion particles can be distributed throughout the film in a graded fashion (see Fig. 27 [00359]) and that having films with differing compositions can increase the amount of light converted (see [0393][0394] and Fig. 34).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have the distribution of the inorganic and organic particles be graded as disclosed by Koike and have the distribution of the inorganic particles be greater towards the light receiving surface of the film and have distribution of organic particles be greater closer to the solar cell element as disclosed by Okuyama because this allows for the light conversion properties of the film be optimized for solar cell efficiency.
Regarding claim 25, Okuyama discloses a solar cell (10, see Fig. 5) comprising at least one layer of amorphous silicon (a-Si) and a polymer film (3 and 6) comprising at least one inorganic fluorescent compound ( see particles 4 in light storing layer 3 and section [72] [111]and [123])  and at least one organic fluorescent compound (see particles 7 in phosphor layer 6 and section [72][138], please see dye list for claim 7) wherein the concentration of the inorganic fluorescent compound in the polymer film varies from a high concentration on an upper incident light (top surface of 3) absorbing 
discloses that the inorganic compound absorbs radiation with a maximum absorption peak wavelength in the range from 250 to 400 nm and emits radiation with a maximum emitting peak wavelength in the range from 500 to 1000 nm (see Table 4, ZnS:Cu) and discloses wherein the organic fluorescent compound absorbs radiation with a maximum absorption peak wavelength in the range from 300 to 500 nm and emits radiation with a maximum emitting peak wavelength in the range from 500 to 1000 nm. (see Table 4, 52G or 63 R).
	However, Okuyama does not disclose that the film is a single layered film or that the inorganic and organic particles within the film is mixed.
	Okuyama discloses that films with mixed compositions can be used instead of multiple layered films (see Fig. 1 versus Fig. 3). 
	Sakano discloses that a light conversion films can be formed in a single mixed film (see Fig. 1) and that this films can be applied to either light receiving or light emitting elements ([0250]).

	Koike discloses that a film can be formed with differing types of light conversion particles (16b and 16c) in a single mixed film and also discloses that the differing types of light conversion particles can be distributed throughout the film in a graded fashion (see Fig. 27 [00359]) and that having films with differing compositions can increase the amount of light converted (see [0393][0394] and Fig. 34).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have the distribution of the inorganic and organic particles be graded as disclosed by Koike and have the distribution of the inorganic particles be greater towards the light receiving surface of the film and have distribution of organic particles be greater closer to the solar cell element as disclosed by Okuyama because this allows for the light conversion properties of the film be optimized for solar cell efficiency.
Regarding claim 8, Okuyama discloses all of the claim limitations set forth above.
In addition, Okuyama discloses that the inorganic layer can comprise additional inorganic fluorescent materials (phosphors) which are quantum dots (See Fig. 4, layer 6 dots 7 and 9 section 256).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Okuyama to include an additional phosphor including a .
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuyama (JP05-315635 AA, Machine Translation) in view of Koike (US 2009/0256166 A1) in view of Sakano (US 2005/0224821 A1) as applied to claims 1-3, 5, 7-9, 11, 14, 17, 22, 24, and 25 above and in further view of Hikmet (US 2007/0273265 A1).
Regarding claim 6, Okuyama discloses all of the claim limitations set forth above.
In addition, Okuyama does not disclose the particle size.
Hikmet discloses an inorganic fluorescent material and that the size adjusts the emission spectrum ([0096]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the inorganic fluorescent particle of the appropriate size to achieve the emission spectrum as claimed because doing so would allow for adjustment of the preferred wavelength and further more because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-9, 11, 14, 17, 22, 24, and 25 have been considered but are moot because of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/DEVINA PILLAY/Primary Examiner, Art Unit 1726